department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number cc corp b04 tl-n-4871-00 release date uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb from subject attn cc lm nr lewis k brickates senior technician reviewer cc corp basis shift loss importation this field_service_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this field_service_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views legend tp prs fc fp fb promoter tl-n-4871-00 preparer administrator program b c x y z state a country a country b bc year date date date date date date date date date tl-n-4871-00 date date date date date date date date date date date date date date a b c d e f g h tl-n-4871-00 i j k l m n o p q r s t u v w x y z aa bb cc dd tl-n-4871-00 ee ff gg hh ii jj kk ll mm nn oo pp qq rr ss tt uu issues whether fc in substance owned the shares of fb stock that were redeemed if fc is treated as having properly acquired the shares of fb stock that were redeemed whether fb’s redemption of its stock held by fc is an exchange or a distribution to which sec_301 applies tl-n-4871-00 if fb’s redemption of its stock held by fc is deemed to be a distribution to which sec_301 applies whether tp’s adjustment to his basis in fb stock was a proper adjustment within sec_1_302-2 of the income_tax regulations if tp's adjustment to his basis in fb stock was a proper adjustment whether tp's stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 if tp’s adjustment to his basis in fb stock was a proper adjustment whether tp acquired control of fc with a principal purpose of avoiding or evading federal_income_tax with the result that the purported stock loss is disallowed under sec_269 whether sec_482 applies to reallocate any fb stock basis or loss claimed attributable to fc’s basis in the fb stock to fc a whether the stock loss may be disallowed because the transaction as a whole lacks economic_substance and business_purpose apart from tax savings b whether the sham entity doctrine should apply to recharacterize the transaction by disregarding the existence of fc as an entity separate from its owner summary of conclusions fc did not in substance own the shares of fb stock that were redeemed even if fc is treated as having properly acquired the shares of fb stock that were redeemed the redemption should be treated as a payment in exchange for the stock not as a dividend distribution even if the redemption was treated as the distribution of a dividend the addition of fc’s basis in its fb stock to the basis of the fb stock held by tp is not a proper adjustment as contemplated under sec_1_302-2 even if tp’s adjustment to his basis in fb stock was a proper adjustment tp's stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 even if tp’s adjustment to his basis in fb stock was a proper adjustment tp acquired control of fc with a principal purpose of avoiding or evading federal_income_tax with the result that the purported stock loss is disallowed under sec_269 tl-n-4871-00 any fb stock basis or loss claimed that is attributable to fc’s basis in the fb stock must be reallocated to fc under sec_482 a the stock loss may be disallowed because the transaction as a whole lacks economic_substance and business_purpose apart from tax savings b the sham entity doctrine should apply to recharacterize the transaction because fc should be disregarded as an entity separate from its owner facts in year tp an individual subject_to u s tax pursuant to an offer from y agreed to tender his stock in x to y and would realize gain of approximately dollar_figurea from his sale of x stock to offset these gains tp’s accounting firm and tax_return_preparer preparer introduced tp through prs described below to promoter an independent investment_advisor registered under the investors act preparer issued a formal engagement letter dated date engagement letter to tp and prs describing the transaction as a program and the various parties participation in the program on date tp formed z a subchapter_s_corporation and became its president tp and his wife each owned half of the outstanding_stock of z on date tp also formed prs a limited_partnership tp was the only limited_partner of prs with a b-percent limited_partnership_interest z was the c- percent general_partner of prs also on date tp wrote a letter to the depository for the y offer allegedly transferring his x stock to prs the proceeds of the sale were wired to a bank account for prs on date b and c formed fc as a corporation organized under the laws of country a on date date when the memorandum of association of fc was registered and filed with the registrar of companies in country a at the present time it is unclear whether tp or prs participated in fc’s organization fc had authorized a total of d shares at dollar_figurec par_value each b and c each initially held c shares in fc on date b and c transferred their shares to fp fp also acquired additional shares in fc for a total of e shares to acquire these shares fc loaned fp dollar_figuref in exchange for an interest-free demand note from fp due and payable no later than because all items of income gain loss and deduction from prs flow through to tp and his wife our reference to tp may also include prs tl-n-4871-00 date at the present time it is unclear where fp is domiciled and who are its shareholders also on date prs entered into a warrant agreement with fc to purchase g shares of fc stock representing more than percent of the total outstanding shares of stock the warrant agreement required an up-front payment of dollar_figureh and the warrant price to convert the warrants into fc stock was dollar_figurei thus the total cost for prs to purchase the fc warrants and to convert the fc warrants into fc stock was dollar_figurej of which k percent was required to be paid up-front pursuant to the terms of the warrant agreement the warrant agreement further provided that a warrant could be exercised upon l days written notice to fc by prs but no later than date if all of the warrants were exercised prs would own b percent of the outstanding shares of fc with the remaining c percent owned by fp however if fp’s voting interest fell below m percent upon prs’s exercise of the warrants fp was entitled to put its fc shares back to fc for a net payment of dollar_figured ie dollar_figuren less the dollar_figuref interest-free demand note finally if the warrants were not exercised prs was entitled to put the warrants back to fc for the net asset value defined as the value of the fc assets less the value of the fc liabilities and an additional dollar_figured as noted above the terms of the warrant agreement required an up-front payment of dollar_figureh for the warrants prs wired dollar_figureh to administrator the administrator under the warrant agreement prs also wired dollar_figurep to promoter in calculating prs’s short-term_capital_loss on the subsequent disposition of prs’s fc warrants we note that prs included the entire dollar_figureo in its basis therefore we presume that the entire dollar_figureo was treated as payment to fc for the acquisition of the fc warrants and as an advance on the conversion of the fc warrants into ordinary shares on date tp and promoter entered into an investment advisory agreement and exhibit a to this agreement states that tp’s investment objective was to seek capital appreciation by purchasing and owning long dollar_figureq equivalent of common_stock of fb a publicly-held bank organized in country b exhibit b to this agreement the additional dollar_figurep payment may be viewed as either a contribution to fc’s capital and or as payment of the strike_price necessary to convert the fc warrants into fc stock for this reason we recommend that the field independently verify whether prs was under a legal_obligation to pay this amount and if so the nature of such legal_obligation for example in the engagement letter from preparer preparer advised tp and prs that fc may pay fees to fb promoter legal counsel and preparer in amounts which may be more less or equal to your warrant price in this entity in consideration of the services rendered in structuring facilitating and executing the program should tp or prs incur any additional fees in connection with the program for advisors consultants legal council sic or any other parties those costs will be the responsibility of tp and prs tl-n-4871-00 provides that tp is required to pay promoter a flat fee of dollar_figurer upon the sale of the dollar_figureq equivalent of fb common_stock contemplated in exhibit a on date fc and promoter entered into an investment advisory agreement with administrator also serving as the administrator for this agreement exhibit a to this agreement states that fc’s investment objective was to seek capital appreciation through an investment strategy involving the bearer_shares and related derivative securities of fb the initial account value specified in this agreement was dollar_figureh and the notional account value was dollar_figures thus the initial account value of this investment advisory agreement was identical to prs’s up-front payment required under the warrant agreement and the notional account value was roughly the same as tp’s gain realized on the sale of the x stock on date tp purchased from fb t bearer_shares of fb stock for bcu per share on date tp apparently transferred these fb bearer_shares to prs also on date fc entered into an agreement with fb to purchase shares of fb fc made a e-percent leveraged acquisition of v bearer_shares of fb stock at a purchase_price of bcw per share with fb receiving an additional bcx per share as prepaid_interest under the terms of the agreement fb retained possession of the bearer_shares and payment was delayed until the settlement_date on date as part of this agreement fc paid fb a net deposit amount equal to bcy which according to the deposit agreement attached thereto was partially offset by the difference between the premiums payable under the put option and the call option specifically fc sold to fb a call on v fb shares with an initial strike_price of bcz per share and a strike reset price of bcaa per share if the price of the shares fell below bcz per share during the holding_period the premium for the call was bcbb per option the call also had an integrated forward feature fb was required to pay bccc to fc for each day the share price exceeded the following levels date to date inclusive bcdd date to date inclusive bcee date to date inclusive bcff date to date inclusive bcgg if at any time the share price fell below the reset strike_price fb would pay to fc an amount equal to bccc multiplied by the number of days the share price exceeded the above levels prior to the share price falling below the strike reset price finally as part of the agreement fc purchased from fb on the same date a put on v fb shares with a strike_price of bcaa the premium for the put was bchh per option tl-n-4871-00 the initial strike_price of the call was approximately ii percent of the price of the shares both the strike reset price of the call and the put strike_price were jj percent of the price of the shares the options were european-style options and were exercisable on date on date fb exercised its call option on v of its bearer_shares from fc for bcaa per share simultaneously tp purchased options to acquire v bearer_shares of fb stock for bckk per share from fb although tp’s purchase had a trade_date of date the purchase was not effective until date tp contributed these options to prs on date as a contribution_to_capital tp treated fb’s exercise of the call option as a redemption since prs’s ownership of the fc stock_warrant purportedly represented a b-percent ownership_interest in fc tp treated fc as owning all of the stock that prs owned directly or indirectly pursuant to sec_318 thus under sec_302 tp treated the redemption of fb stock held by fc as a dividend pursuant to sec_1_302-2 tp then allocated fc’s basis in its fb stock to prs’s t shares of fb stock and to its option to acquire v shares of fb stock based on their relative fair market values as of date on date prs sold ll shares of its fb stock at bcmm per share despite the fact that prs sold the ll shares of fb stock at a greater price than tp had paid for the shares prs reported a short-term_capital_loss on the sale prs sold the remaining nn shares of fb stock on date at a reported loss on date and date prs sold the fb options contributed earlier by tp at bcoo and bcpp per share respectively despite the fact that prs sold these options at a price greater than tp had paid for them prs reported a short-term_capital_loss from the sale of the options on date prs put the fc warrants to fc for dollar_figureqq and reported a short- term capital_loss of dollar_figurerr presumably this loss amount represents the difference between the original dollar_figureo wire transfer to administrator under the fc warrant agreement less the dollar_figureqq that prs received when it put the fc warrants back to fc thus tp appears to have taken a return position that it paid the entire dollar_figureo for the fc warrants tp used the total_tax losses to offset the approximate dollar_figurea gain from tp’s sale of stock in x law and analysis tl-n-4871-00 the service may utilize several legal arguments to challenge the purported tax benefits claimed by the parties to the various steps of the transaction described above the transaction issue whether fc in substance acquired the shares of fb stock that were redeemed in general federal_income_tax consequences are governed by the substance of a transaction see gregory v helvering u s pincite a sale has not occurred if the benefits_and_burdens_of_ownership have not passed to the purported purchaser see 106_tc_237 77_tc_1221 in determining whether the benefits_and_burdens_of_ownership have shifted courts have considered various factors these factors include whether the sale price was fixed whether a significant amount of the agreed price has been paid the descriptive terms used in the agreement whether an effective date has been agreed upon fixing a specific time for recognition of the rights and obligations of the party whether the purchaser bears the risk of loss and opportunity for gain whether legal_title has passed the intention of the parties and the probability that the transaction would be consummated see grodt mckay realty inc t c pincite 48_tc_694 aff’d 426_f2d_1391 9th cir and 55_tc_441 aff’d in part and remanded in part 469_f2d_225 8th cir nonacq 1977_2_cb_2 not all the factors listed above must be present for the transaction to be treated as a sale maher t c pincite an analysis of a few of the factors listed above initially suggest that ownership of the fb shares has been transferred to fc for instance since the transaction was structured as a sale the agreed price was paid_by fc and the terms of the agreement did suggest the transaction was a sale also legal_title to the fb shares did pass to fc furthermore a specific date was agreed upon fixing the time for recognition of the rights and obligations of the party and the sale price was fixed however a more detailed analysis of other terms of the purported sale suggest otherwise as between fb and fc fb bore the risk of loss and opportunity for gain by entering into the put and call fc gave up a portion of the opportunity for gain in return for protection from the risk of loss in exchange for the elimination of risk of loss below the strike_price of the put fc gave up a portion of the opportunity for gain above the strike_price of the call when the price of the fb shares exceeded the strike_price of the call fb was able to exercise the call and any appreciation of the shares would inure to fb however the integrated forward feature acted to transfer a portion of the appreciation on the shares back to tl-n-4871-00 fc if the share price rose above the levels specified above fc also retained exposure to the risk of loss between the strike_price of the call and put however when the options were first entered into the strike_price of the call is bcz and the strike of the put was bcaa at that point the spread of the collar bcz-bcaa was only ss percent of the share price furthermore since the strike_price of the call was below the current price of the shares fc forfeited some of the opportunity for gain outside the spread as previously mentioned fc did have some opportunity for gain outside the spread through the integrated forward feature also given that the put is significantly out of the money fc retained little risk of loss on the shares therefore fb not fc bore the risk of loss and the opportunity for gain in addition fc and fb arguably did not intend for a sale of the shares to occur when the options were entered into the exercise price of the call was below the current price of the shares the fact that the call was in the money suggests that there may have been a high probability that fb would exercise the call and retain ownership of the shares although not all the factors point towards the conclusion that the transaction was not in substance a sale based on the opportunity for gain and risk of loss the intention of the parties and the probability that the call would be exercised fc should be treated as never having purchased the shares from fb a collar on shares however may act to transfer ownership of those shares see 69_tc_837 revrul_72_543 1972_2_cb_87 in penn-dixie steel corp the taxpayer sought to treat a collar transaction as a sale in part because the possibility that a put and call would not be exercised was so remote that it should be ignored the taxpayer had purchased stock and then sold a put and bought a call on the stock the court disagreed with the taxpayer but assumed without deciding that there may have been a different result had the put and call both been exercisable and expired on the same date the court also indicated that if the term of the put and call had been shorter the result may have been different see penn-dixie steel corp t c pincite fc’s put and call are very short term and are both exercisable on the same date based on penn-dixie steel corp by entering into the collar before purchasing the fb shares fc in substance never acquired ownership of the shares the collar negated any ownership acquired through the purchase of the shares furthermore a put option on stock may be treated as a sale of the stock when the option is certain to be exercised based on the economics of the option revrul_85_87 1985_1_cb_268 treats a taxpayer that sold a significantly in-the- money put as entering into a contract to buy the shares the revenue_ruling determined there was no substantial likelihood the put would not be exercised based on the term of the put the premium paid the historic volatility in the value of tl-n-4871-00 the stock and the difference between the strike_price of the put and the price of the shares at the time the put was entered into here fc sold an in the money call which following the reasoning of revrul_85_87 may be equivalent to a contract to sell the shares therefore fc entered into a contract to sell the shares before they were purchased from fb had fc owned the shares the transaction could be argued to be a sale of the shares since fc did not own the shares when the call option was sold fc may be viewed as never having obtained possession of the shares in addition fb bought an in-the-money call the equivalent under revrul_85_87 of a contract to buy in essence fb has contracted to buy back the shares before having sold them which suggests fb never sold the shares to fc finally a transaction involving a sale of shares followed by the seller of the shares purchasing a call on those shares may not be treated as a sale of shares see 376_f2d_791 here the initial seller of the shares fb has also purchased a call on the same shares so fb should not be treated as selling the shares if fb has not sold the shares fc never owned the shares thus if the shares were never owned by fc the redemption is precluded issue if fc is treated as having properly acquired the shares of fb stock that were redeemed whether fb’s redemption of its stock held by fc is an exchange or a distribution to which sec_301 applies a law a redemption of stock is an acquisition by a corporation of its stock from a shareholder in exchange for property whether or not the stock so acquired is cancelled retired or held as treasury_stock sec_317 if the redemption is any one of the four described in sec_302 the redemption will be treated as a distribution in part or full payment in exchange for the stock sec_302 if the redemption fails to satisfy any of these tests sec_302 provides that the redemption will be treated as a distribution_of_property governed by sec_301 those redemptions which qualify for exchange treatment include redemptions that are not essentially_equivalent_to_a_dividend redemptions that are substantially disproportionate and redemptions that completely terminate the shareholder’s equity_interest in the corporation sec_302 and sec_318 provides constructive_ownership rules in determining a shareholder’s stock ownership for purposes of determining whether a redemption the fourth type of redemption inapplicable in this case which qualifies for exchange treatment is one undertaken in connection with a partial_liquidation by a corporation sec_302 tl-n-4871-00 satisfies the conditions of one of the paragraphs of sec_302 sec_302 if any person owns directly or indirectly percent or more in value of a corporation stock such person is deemed to own the stock that such corporation owns directly or indirectly in that proportion which the value of the stock which such person so owns bears to the value of all the stock in such corporation sec_318 if any person owns directly or indirectly percent or more in value of a corporation’s stock such corporation is deemed to own the stock that such person owns directly or indirectly sec_318 finally if any person has an option to acquire stock that person is deemed to own such stock sec_318 the step_transaction_doctrine has been applied to the characterization of a stock_redemption under sec_302 this judicial doctrine is a rule_of substance over form that treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused towards a particular result 88_tc_1415 where a taxpayer has embarked on a series of transactions that are in substance a single unitary or indivisible transaction the courts have disregarded the intermediary steps and have given credence only to the completed transaction see 399_f2d_652 5th cir in the case of a complete termination of the shareholder’s interest the termination need not result solely from the redemption but rather from a combination of the redemption and other stock dispositions see 489_us_726 integrating a sale and redemption of stock to prevent dividend treatment 213_f2d_914 6th cir same see also revrul_77_226 1977_2_cb_90 holding that an integrated_plan comprised of the partial_redemption of stock followed by the sale of the remainder of the stock to an unrelated third party was a complete termination under sec_302 the zenz rationale is also applicable in determining whether a redemption is essentially_equivalent_to_a_dividend under sec_302 52_tc_82 finally the service has approved the zenz approach to sec_302 analyses see revrul_75_447 1975_2_cb_113 the zenz approach should also apply to a related termination of the stock ownership of a person whose stock ownership is attributed to the redeemed shareholder b analysis on the facts here as part of the integrated_plan tp terminated the stock ownership in fb shortly after the redemption indeed that termination was the purpose of all the steps the individual steps of the transaction took place according to a prearranged plan and required careful timing and documentation specifically detailed instructions were given to each participant to execute various steps of the transaction first the engagement letter referred to the steps of the transaction as a program second the account value specified in the investment tl-n-4871-00 advisory between fc and promoter was equal to the amount specified in the warrant agreement for prs to acquire fc warrants and the notional account value was equal to the amount of tp’s gain that the transaction was intended to offset third fc’s market risk on the fb stock was effectively eliminated based on the terms of the offsetting puts_and_calls and the reset price associated with the terms of the call option fourth on different occasions preparer and the promoter each sent a letter to tp to remind him that one of the steps in the transaction required him to personally acquire options to purchase fb stock equal to the fb shares redeemed fifth tp acquired the options to purchase fb stock directly from fb and sold these options back to fb once the attribution was no longer required ie after fb redeemed fc’s fb stock which was approximately two weeks after tp acquired the options sixth tp sold most of its remaining fb stock approximately two weeks after fb redeemed fc’s fb stock finally prs put the fc warrants back to fc during the same year that tp acquired the options and thereafter it is our understanding that fc did not engage in any further business activity accordingly the information we have at the present time demonstrates that i various steps were carefully timed to trigger artificial attribution eg tp’s simultaneous acquisition of out-of-the-money options to acquire v shares of fb stock on the date of fb’s redemption of fc’s v shares of fb stock ii both fc and tp intended to dispose_of their respective fb shares and options after a relatively short holding but coordinated period iii prs intended to dispose_of the fc warrants soon after the artificial attribution was no longer required to assert the benefit of dividend treatment for fc and iv the transaction was carefully structured to limit fc’s market risk in the fb stock as a result of the offsetting puts_and_calls under the step_transaction_doctrine tp and prs together with promoter fc fp fb and administrator embarked on a series of transactions that were in substance a single unitary or indivisible transaction indeed the engagement letter describes the transaction as the program and subsequent reminder letters refer to tp’s acquisition of options to acquire v shares in fb as o ne of the steps occurring concurrently with the redemption therefore the intermediary steps should be disregarded and only the completed transaction should be given credence specifically prs’s acquisition and disposition of the fc warrants are intermediary steps of an integrated transaction that should be disregarded because the fc warrants were purchased pursuant to a prearranged plan for the sole purpose of triggering the artificial attribution of tp’s options to acquire fb shares to fc in connection with the redemption moreover prs put the fc warrants back to fc once attribution was no longer required alternatively tp’s acquisition of options to acquire e shares of fb stock may be disregarded because tp purchased these options from fb for the sole purpose of triggering the artificial attribution and sold the identical options back to fb pursuant to a prearranged plan once tl-n-4871-00 attribution was no longer required thus under either alternative there could be no attribution_of_ownership that could lead to an allocation of fc’s basis in its fb stock accordingly fb’s redemption of its stock from fc would be a complete termination of fc’s interest in fb within the meaning of sec_302 pursuant to clark zenz and revrul_77_226 and depending upon the fair_market_value of the fb stock and out-of-the-money options on the date tp subsequently disposes of such stock and options tp could recognize gain in other words tp would neither realize nor recognize the claimed loss on the transaction issue if fb’s redemption of its stock held by fc is deemed to be a distribution to which sec_301 applies whether tp’s adjustment to prs’s basis in fb stock was a proper adjustment within sec_1_302-2 a law sec_1_302-2 provides that where a redemption is treated as a dividend distribution proper adjustment will be made to the basis of other stock held or treated as held by the redeemed shareholder sec_1_302-2 does not provide that where a redemption is treated as a dividend distribution basis will in all cases shift to such other stock the regulations provide examples of proper adjustments in example a corporation redeem sec_50 percent of a sole shareholder’s stock the redemption is treated as a dividend distribution and the basis of the redeemed stock is added to the retained stock example involves a situation in which a corporation’s stock is held equally by a husband and wife the husband’s stock is completely redeemed but the redemption is treated as a dividend distribution the basis of the wife’s stock in that corporation is increased by the husband’s basis in the redeemed stock example clarifies example by providing that if the husband had retained any stock his basis in the redeemed shares would have transferred to the basis of the shares of stock he retained a similar result is provided in the case of a dividend distribution under sec_304 see sec_1_304-2 example providing that a shareholder who owns stock in both the acquiring_corporation and the sold corporation issuing_corporation and is treated as receiving a dividend upon the sale of stock in a sec_304 transaction may add its basis in the sold stock to the in addition we note that tp’s acquisition of out-of-the-money fb options was traded on the same day as fb’s redemption of fc’s fb stock but the trade had an effective date several days later if the effective date of tp’s acquisition of the out-of- the-money fb options means that tp acquired the benefits_and_burdens_of_ownership several days after the redemption this appears to lend further support to the conclusion that attribution should not apply at all and that fb’s redemption of fc’s v shares of fb stock should be treated as a complete termination under sec_302 tl-n-4871-00 basis of the stock in the acquiring_corporation revrul_71_563 1971_2_cb_175 providing that a shareholder who directly owns stock only in the issuing_corporation and is treated as receiving a dividend upon the sale of stock in a sec_304 transaction may add its basis in the sold stock to the basis of the stock that it retains in the issuing_corporation revrul_70_496 1970_2_cb_74 however provides that basis shifting is not permitted where a shareholder that is treated as receiving a dividend distribution in a sec_304 transaction holds no stock directly in the acquiring_corporation illustrating that basis can disappear in cases where there is no appropriate shift b analysis tp claims that example of sec_1_302-2 provides for a shifting of basis in these cases but the transaction at issue is distinguishable from that of example in sec_1_302-2 in important ways although not explicitly stated the example deals with the paradigm case involving taxpayers subject_to u s tax on the distribution in this situation the redeeming shareholder is fully taxed at ordinary rates and without the benefit of any basis offset moreover it is clear the rule is intended as a form of equitable relief--preserving as near as possible the benefit of the basis for the taxpayer in the transaction on the other hand tp attempts to generate basis through transactions lacking business_purpose and economic_substance and then shifts that basis from a person not subject_to u s tax to a person that is subject_to u s tax the redeemed shareholder fc because it is not and it must be assumed it never will be subject_to u s tax is wholly indifferent to the u s tax treatment of the distribution and the loss of basis fc is not in need of equitable relief indeed by applying this equitable relief provision where none is necessary there is an unintended windfall to tp claiming the shifted basis and thus increasing his basis in his fb stock accordingly a basis shift in this case is not a proper adjustment in addition to the reasons discussed above the basis_adjustment sought in the present case is not a proper adjustment within the meaning of sec_1_302-2 because as discussed below the transaction as a whole lacks economic_substance issue if tp’s adjustment to his basis in fb stock was a proper adjustment whether tp’s stock loss was not a bona_fide loss with the result that the purported stock loss is disallowed under sec_165 sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed tl-n-4871-00 transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year sec_1_165-1 further states that only a bona_fide loss is allowable and that substance and not mere form shall govern in determining a deductible loss see also 157_f3d_231 3d cir cert_denied 526_us_1017 tax losses such as these which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations as discussed below the transaction lacks economic_substance the transaction is no more than a series of contrived steps that effect an artificial loss on prs’s disposition of fb stock the stock loss is not bona_fide and does not reflect actual economic loss consequently the loss should be disallowed under sec_165 issue if tp’s adjustment to its basis in fb stock was a proper adjustment whether tp through prs acquired control of fc with a principal purpose of avoiding or evading federal_income_tax with the result that the purported stock loss is disallowed under sec_269 a law sec_269 provides that if any person acquires directly or indirectly control of a corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then such deduction credit or other allowance may be disallowed the first requirement is that a person be involved person is broadly defined as an individual trust estate partnership_association company or corporation sec_1_269-1 the next requirement is that the person acquire control of a corporation sec_269 defines control as the ownership of stock representing at least percent of the total combined voting power of all classes of stock or at least percent of the value of all classes of stock the acquisition of control however may be direct or indirect acquisition of control occurs when one or more persons acquire beneficial_ownership_of_stock representing the requisite control sec_1_269-5 that is so long as the person has beneficial_ownership of the equity of the corporation record ownership is unnecessary see 358_f2d_342 6th cir holding that beneficial_ownership constituted ownership within sec_269 and record ownership was unnecessary 65_tc_1025 finding tl-n-4871-00 that traditional ownership attributes such as legal_title voting rights and possession of stock certificates were not conclusive as to the ownership of stock revrul_70_638 1970_2_cb_71 citing ach holding that acquisition of control occurred when beneficiaries of a_trust acquired both direct stock ownership in the corporation and indirect ownership as beneficiaries of the trust the ownership of stock should represent the ownership of the equity of a corporation and reflect a risk investment thus the acquisition of stock means that the purchaser has assumed the risks of an investor in equity see 326_us_521 52_tc_607 acq c b xvi revrul_68_18 1968_1_cb_5 furthermore such equity ownership must reflect effective_control over the business and management of the corporation in briarcliff candy corp v commissioner t c memo the court considered whether sec_269 applied to a loss corporation’s petitioner acquisition of a profitable subsidiary target as part of the transaction the target underwent a recapitalization the petitioner acquired stock representing at least percent of the total combined voting power of all classes of stock entitled to vote and the parent_corporation of the target acquired convertible junior preferred shares which if converted would have represented percent of the total combined voting power over the target the court found that it was questionable whether the petitioner had acquired control for purposes of sec_269 given that the parent_corporation maintained effective_control over the business and management of the target this finding suggests that a holder of convertible securities and presumably similar equity stakes such as options may be considered to have acquired control if the holder has effective_control over the business and management of the acquired_corporation finally an option holder also may be viewed as acquiring control and assuming the benefits_and_burdens_of_ownership of the corporation's stock if the option holder has furnished or will furnish substantially_all of the funds at risk other than a nominal amount contributed by the legal owner and only the option holder's investment not that of the legal owner will appreciate or depreciate see eg 71_tc_74 acq 1979_2_cb_2 revrul_82_150 1982_2_cb_110 concluding that a holder of deep-in-the-money options is the owner of the referenced property the final requirement of sec_269 is that the acquisition of control must have occurred for the principal purpose of evasion or avoidance of federal_income_tax if the purpose to evade or avoid federal_income_tax exceeds in importance any other purpose it is the principal purpose sec_1_269-3 this determination is a factual one which requires a subjective evaluation of the taxpayer’s motives see briarcliff candy corp supra tl-n-4871-00 b analysis in the transaction prs a partnership is clearly a person for purposes of sec_269 tp an individual in control of prs would also qualify as a person for purposes of sec_269 tp also acquired requisite control of fc first tp clearly acquired beneficial_ownership of fc stock although tp acquired options to convert the fc warrants into fc stock the options represented at least percent of fc’s total combined voting power of all classes of stock in addition tp exercised effective_control over the business and management of fc fc did not appear to have engaged in any appreciable activity other than the transactions required to generate the inappropriate tax_benefit afforded to tp that is fc’s business activities were solely for the benefit of tp finally tp assumed the benefits_and_burdens_of_ownership because tp appeared to have provided all of the funds at risk and only tp’s investment likely will appreciate or depreciate as noted above prs paid dollar_figuref to acquire fc warrants and would have had to pay a strike_price of approximately dollar_figureii to convert the fc warrants into fc stock by comparison fp made a capital_contribution of dollar_figuref upon formation of fc but the entire dollar_figuref was immediately loaned back to fp in exchange for an interest-free demand note with principal due and payable on date thus fp’s amount_at_risk in its investment in fc was substantially less than the stated principal_amount of the demand note because the interest-free nature of the loan payable on date caused the loan’s present_value of such loan to be considerably less than the stated amount moreover based on the terms of the warrant agreement and fc’s organizational minutes only tp was entitled to benefit from its additional capital_contribution specifically if prs formally converted the fc warrants into fc stock fp would have been entitled to put its fc stock back to fc in exchange for the cancellation of its demand note plus an additional dollar_figured fee similarly if prs put the fc warrants back to fc tp would also receive the liquidation value of fc less cancellation of the demand note plus a dollar_figured fee which fp would presumably receive upon liquidation of fc in either event regardless of whether tp exercised its call_right or put right fp would receive the same fc’s distribution of the dollar_figuref shortly after fp’s contribution of such amount in exchange for a m-year interest-free demand note suggests that this transaction is a sham and may also suggest that fp is a sham see discussion in issue below we recommend that additional facts be developed to determine whether there was an understanding express or implied that fp would put its shares to fc if tp converted its fc warrants into stock tl-n-4871-00 approximately dollar_figured fee and tp would be entitled to any appreciation or would suffer any depreciation in the value of fc’s assets accordingly contrary to the normal case of a shareholder relationship with a corporation fp had no real claim on fc’s equity if fp could not participate in the appreciation to fc’s assets similarly if tp puts the fc warrants back to fc tp would also receive the liquidation value of fc regardless of whether tp exercised its put right tp would be entitled to any appreciation or would suffer any depreciation in the value of fc’s assets thus tp acquired the requisite control_over fc finally tp acquired control_over fc for the principal purpose of avoiding or evading federal_income_tax based on the documents provided to us tp has not shown any other valid and substantiated purpose for engaging in the transaction other than for the avoidance or evasion of federal_income_tax see also the discussion in issue b below in addition the transaction and the various steps of the transaction had no economic_substance and had relatively insignificant economic consequences as discussed more fully below in issue a thus even if tp’s adjustment to prs’s basis in fb stock was a proper adjustment since tp acquired control_over fc for the principal purpose of avoiding or evading federal_income_tax the loss resulting from prs’s sale of fb stock and options and reported by tp on his return should be disallowed under sec_269 issue whether sec_482 applies to reallocate any fb stock basis or loss claimed attributable to fc’s basis in the fb stock to fc the service should argue as a back-stop position that if basis is assumed to shift from fc to tp under sec_1_302-2 such basis may be allocated from tp to fc under sec_482 in order to prevent the evasion of taxes or clearly to reflect tp’s income a law and analysis sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or finally the engagement letter states that tp intends to purchase a warrant to acquire a controlling_interest in fc in connection with the program and that fc may pay fees to fb promoter legal counsel and preparer in amounts which may be more less or equal to the warrant price in fc the excess of which was the responsibility of tp in consideration of the services rendered in structuring facilitating and executing the program tl-n-4871-00 allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_482 was designed to prevent the artificial shifting milking or distorting of the true net incomes of commonly controlled enterprises 405_us_394 194_f3d_782 7th cir 372_f2d_415 4th cir cert_denied 389_us_841 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 cf h_r rep no 70th cong 1st sess sec_1_482-1 provides that if a controlled_taxpayer has not reported its true_taxable_income the service may allocate income deductions credits allowances basis or any other item or element affecting taxable_income referred to as allocations the appropriate allocation may take the form of an increase or decrease in any relevant amount sec_1_482-1 provides that if necessary to prevent the avoidance of taxes or to clearly reflect income the district_director may make an allocation under sec_482 with respect to transactions that otherwise qualify for non-recognition of gain_or_loss under applicable provisions of the internal_revenue_code such as sec_351 or sec_1031 this principle is illustrated by an example in which the district_director may to determine true_taxable_income disallow the loss claimed by a corporate taxpayer on the sale of stock that it received with a built-in_loss from its parent_corporation in a sec_351 transaction sec_1_482-1 two or more organizations trades_or_businesses a threshold requirement of sec_482 is that two or more organizations trades_or_businesses be involved before the section can be applied these terms are defined very broadly by the regulations sec_1_482-1 and for purposes of sec_482 the term evasion of taxes is synonymous with tax_avoidance 80_tc_34 tl-n-4871-00 these definitions would appear to cover all of the participants in the transaction including cases in which the taxpayer is an individual see eg 724_f2d_64 7th cir allocation between an individual and a corporation under the individual’s control in the present case the two or more organizations trades_or_businesses requirement is satisfied because the activities are conducted through prs a partnership control sec_1_482-1 defines controlled for purposes of sec_482 to include any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted case law supports this broad definition of control indicating for example that actual and practical control rather than legally enforceable control is what counts in the application of sec_482 ach v commissioner supra pincite 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument dhl corp v commissioner t c memo holding that foreign investors did not have sec_482 control_over a corporation despite their ability to appoint a majority of its board_of directors because domestic shareholders retained the ability to control day-to-day operations and major events 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 holding that two shareholders were in control of a corporation in which they owned only two percent of the outstanding_stock because of their possession of effective and practical control_over the corporation case law is also in accord with the presumption of control that arises when there has been an arbitrary shifting_of_income or deductions dhl corp v commissioner supra tcmemo_1998_461 pincite when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that the government tl-n-4871-00 correctly argued that proof of a shifting_of_income between two corporations establishes a presumption of common_control under sec_1_482-1 - predecessor to current sec_482 regulations 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 finding presumption of control under sec_29 of regulation - predecessor to current sec_482 regulations there appear to be several theories under which ownership or control could be found to exist for purposes of applying sec_482 with respect to the transaction in this case which involves promoter tp prs fc and fp these theories include ownership or control based on ownership control based on managerial control control based on a presumption arising from parties acting in concert with a common goal and ownership or control arising from a combination of factors under any or all of these theories see eg w l gore associates v commissioner tcmemo_1995_96 in which the commissioner put forward three specific bases for showing at trial that there was control for purposes of sec_482 taxpayer’s ownership interests taxpayer’s managerial control and an arbitrary shifting_of_income between taxpayer and another party in addition the commissioner raised the issue of control under the common objective theory the tax_court in denying summary_judgment stated we reject taxpayer’s attempt to deal separately with each of the three prongs of the commissioner’s position in respect of control the fact of the matter is that there is a confluence among the three prongs which can depending upon the evidence at trial produce a result which would not necessarily follow from their separate consideration this may well be a situation where the whole is more than the sum of its parts id pincite the tax_court also held that the commissioner had preserved the right to argue at trial that the facts in the case supported a finding of control under the common objective theory id pincite moreover we believe that where fp’s and fc’s participation and activities associated with the transaction were dictated or crafted by tp such direction on the part of tp would form a separate basis for control accordingly facts of the transaction described above would demonstrate ownership or control for purposes of sec_482 as in w l gore under one or more of several overlapping and complementary theories a actual control the transaction’s various steps which take place according to a prearranged plan require careful timing and documentation involve multiple participants would not have occurred except under the effective managerial direction and control of the promoter preparer and tp for example we tl-n-4871-00 understand that fc and fp were formed solely for the purpose of engaging in the transaction so that not only the steps of the transaction that they were required to perform but their very existence were caused to occur by the promoter preparer and tp in effect the only day-to-day activities of fc and fp were likely to have been limited to those that related to the transaction as to which the promoter and tp were in control similarly each of the coordinated steps of the transaction was carried out by the various participants pursuant to the direction and control of the promoter preparer and tp specifically detailed instructions were given to each participant both in advance and when the time for it to act approached regarding what the participant had to do with respect to each step of the transaction for example each of promoter and preparer reminded tp that one of the steps occurring concurrently with the redemption was that tp needed to acquire options to acquire the same number of fb shares thus it should be possible to show that the steps that comprise this transaction would not have taken place but for the effective managerial direction and control exercised by the promoter preparer and tp therefore in carrying out the transaction tp prs promoter preparer fc and fp may all be regarded as controlled participants b acting in concert there appears to be little room for doubt that tp and the other participants in the transaction acted pursuant to a common plan to shift fc’s basis in the fb stock to tp designed with the objective of enabling tp to claim a large capital_loss on the sale of its fb stock and for others to receive fees from funds provided by tp for example tp entered into the transaction only after having recognized a large capital_gain under the belief that it would be in a position to avoid payment of u s tax by virtue of claiming a large capital_loss that this is the common goal of all of the participants in the transaction should also be shown by the fact that no other goal for the interrelated steps of the transaction is evident for example no purpose would seem to be served by timing fb’s redemption of fc’s fb stock to coincide with tp’s purchase of an equal amount of fb stock_options other than the common purpose of having the redemption treated as a dividend and seeking to rely on the sec_302 regulation to shift fc’s basis in fb stock to tp finally each of promoter fp fb preparer among others received substantial fees for their participation in the transaction c income or deductions arbitrarily shifted where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co f 2d pincite we believe this burden is met by the tp fc fb preparer and promoter acting in concert intentionally to create phantom dividend income to fc on which it is not subject_to u s tax and to shift tl-n-4871-00 the basis of fb stock to tp to create an artificial loss for tp for u s income_tax purposes equal to the phantom income of fc fc’s dividend income is phantom because fc does not realize any economic gain to correspond with its deemed_dividend income similarly tp’s claimed loss on the sale of its fb stock is artificial because it did not have any economic cost to correspond with its claimed basis in fb stock that is claimed to have shifted from fc to tp we note that notwithstanding any slight profit_motive fc might have had to invest in fb stock it is clear that the major impetus for fc to acquire fb stock was to obtain a basis in that stock to be shifted to tp so as to allow tp to claim an artificial loss to offset its taxable gain from unrelated transactions accordingly a presumption of control arises since the fc’s basis in fb stock was arbitrarily shifted to create an artificial loss for tp see sec_1_482-1 d ownership for the reasons discussed more fully in issue b below tp should be treated as in fact the majority owner of fc with respect to the transaction based on the doctrine_of substance over form such actual ownership of fc by tp could support application of sec_482 under its ownership standard and could reinforce a finding of actual control under its control standard the same interests the regulations do not provide guidance on the meaning of the term the same interests as used in sec_482 however case law indicates that in using the term the same interests congress intended to include more than the same persons or the same individuals 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 see also b forman co inc v commissioner 598_f2d_1144 2d cir cert_denied 407_us_934 rejecting tax court’s view that two independently owned corporations acting in concert to make interest-free loans to a jointly owned corporation did not constitute the same interests within the meaning of sec_482 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute cf 2_bta_229 if ‘the same interests’ was intended to mean only ‘the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity see also lxi-part cong rec tl-n-4871-00 statement of sen king referring to the same forces controlling a number of corporations thus it is not necessary that the same person or persons own or control each business before sec_482 can be applied where there is a common design for the shifting_of_income different entities may constitute the same interests this basis for finding the existence of the same interests is identical to the basis on which control may be found to exist under the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests may be met see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists consequently none of the participants in this transaction is required to have majority ownership of another participant’s voting_stock or to have the legal right to direct another participant’s actions in order for control to exist for purposes of sec_482 the service has the authority to determine whether control exists for this purpose by considering the reality of the situation and examining whether the same interests effectively control the participants to the transaction involved economic_substance and clear_reflection_of_income once the secretary has proven that the parties to the transaction are owned or controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must meet a heavier than the normal burden_of_proof and demonstrate that the commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id a economic_substance tax_evasion when analyzing potential tax_avoidance aspects of a transaction the commissioner will respect the transaction’s contractual terms if consistent with the true economic_substance of the transaction sec_1_482-1 the economic_substance standard of the regulations overlaps with the economic_substance and sham_transaction doctrines developed in case law which allow the service to consider the economic realities of a transaction and disregard transactions lacking a business_purpose and entered into solely for tax_avoidance tl-n-4871-00 motives however the sec_482 regulations expand upon case law guidance specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance greatest weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with the economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 thus sec_482 provides an alternative approach for challenging a transaction for lack of economic_substance by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions under the first sec_482 analysis the economic_substance of a transaction is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense see sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman f 2d pincite medieval attractions n v v commissioner t c memo see 293_us_465 knetch v commissioner 364_us_361 interest deductions disallowed where nothing of substance could be realized from the transaction other than a tax deduction 435_us_561 the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realities of a situation are to the contrary 752_f2d_89 4th cir transaction is a sham where taxpayer is motivated by no business purposes other than obtaining tax benefits in entering a transaction and where transaction has no economic_substance because no reasonable possibility of profitability exists 157_f3d_231 3rd cir cert_denied 526_us_1017 transaction devoid of economic_substance cannot be the basis for a deductible loss tl-n-4871-00 the service should disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance by denying taxpayer’s reported tax loss for two reasons first the facts indicate that there was a common tax_avoidance scheme among the participants to shift income and or deductions arbitrarily and tp’s reported tax loss was wholly unrelated to tp’s economic_gain_or_loss with respect to the transaction the parties have attempted to characterize this transaction as involving a purchase of v shares of fb stock however the true substance of this transaction is not consistent with the parties’ characterization of it as a stock purchase transaction on the date that fc purchased its fb shares it only had dollar_figureo of funds consequently fc did not have the financial capacity to pay the purchase_price of the stock however because of the delayed settlement agreement fc was able to offset its purchase obligation for the v fb shares by the payments fb was required to make under the call option because tp’s dollar_figureo was the only source of funds for fc the only way fc could meet its payment obligation was if fb offset fc’s payment obligation by redeeming the stock through its exercise of the call option the deferral of the settlement_date until the exercise date of the call option allowed fc to retain its basis in the stock without the corresponding obligation of having to make a substantial cash investment therefore in substance fc did not truly purchase the fb stock because fb’s right to receive payment for the shares did not arise until the exercise date of the call option and the call option was likely to be exercised to allow an offsetting of the purchase_price fb can be viewed as remaining the true owner of the shares rather than fc pursuant to the authority of sec_1_482-1 the service may disregard the contractual terms of the transaction which occurred between fb and fc which the parties deemed to be a stock purchase because their conduct is not indicative of a purchase actually occurring disregarding the purported stock purchase transaction would result in denying fc a basis in the v fb shares consequently fc would have no basis to shift to tp and could not apply the provisions of sec_1_302-2 accordingly the loss tp claimed on the sale of its fb shares which was solely attributable to fc’s shifted basis will be disallowed and tp will have to recognize a gain on the fb stock sale additionally tp’s basis in the call option will be reduced to its original_basis thus reducing its loss on the option second the transaction appears to lack a business_purpose and appears to have been entered into solely for tax_avoidance motives moreover the contractual terms are inconsistent with the economic_substance of the underlying transaction therefore the service may disregard such terms and impute terms that are consistent with the economic_substance of the transaction although the parties have attempted to characterize this transaction as involving a purchase of g fc warrants the true substance of this acquisition tl-n-4871-00 appears to be a stock purchase and fc appears to be a sham entity first for the reasons discussed in issue b below prs’s acquisition of fc warrants should be treated as an acquisition of stock because prs paid more than the required purchase_price and under the terms of the warrant agreement and the organizational documents it was likely that only prs would be entitled to any appreciation or would suffer any depreciation in the fc assets moreover prs paid dollar_figurett more for the fc warrants than it was obligated and pursuant to the engagement letter between prs and preparer tp and prs were obligated to pay any fees and expenses_incurred by fc in excess of the warrant price second for the reasons discussed in issue b below fc should be treated as a sham entity because it has no business purposes other than tax_avoidance by facilitating the artificial shifting of basis from fc to prs and by serving as a conduit for the payment of all expenses associated with the transaction whose sole purpose was to create a tax but not economic loss by artificially shifting basis from fc to prs accordingly prs should be viewed as the owner of fc not fp and because fc is a sham entity there could be no attribution_of_ownership that could lead to an allocation of fc’s basis in its fb stock to prs under sec_1_302-2 b clear_reflection_of_income even in the absence of tax_avoidance motives the commissioner may make a sec_482 allocation if necessary to clearly reflect income courts have sustained the commissioner’s authority under sec_482 in cases that have involved essentially a conflict between the result under sec_482 and the result that would otherwise be reached under a nonrecognition_provision of the code this line of cases includes 137_f2d_600 3d cir cert_denied 320_us_794 which is referred to by sec_1_482-1 however courts have been sensitive to the tension between the broad principles of sec_482 and the fact that a different result may be provided for by a specific nonrecognition provisiondollar_figure courts in these cases have explained in various ways the circumstances that will justify use of sec_482 to override a nonrecognition_provision this case involves the use of the commissioner’s authority under sec_482 as reflected by sec_1_482-1 to allocate among other items basis use of this authority in the context of sec_1_302-2 which provides for a proper adjustment of basis may be based either on the conclusion most cases involving sec_482 relate to whether an arm’s length amount of consideration has been paid and involve primarily questions of valuation and not whether a taxpayer is entitled to a different result under another provision of the code such as a nonrecognition_provision or under a regulation such as the sec_302 regulation in this case tl-n-4871-00 that the tax_avoidance and clear_reflection_of_income principles of sec_482 should be applied in determining whether an adjustment under sec_1 c is proper or that the sec_482 principles should be applied to override the results of an adjustment that would otherwise be allowed under sec_1_302-2 either approach would need to be supported by an analysis of the purpose and intended scope of the basis_adjustment provided for by sec_1 c and the factors that would make an adjustment inappropriate under the facts of this transaction we caution however that use of sec_482 in this case would be novel because it would be with respect to a transaction that in accordance with the assumption stated above might arguably otherwise have a different result under a specific regulation sec_1_302-2 however if a tax_avoidance motive for the transaction is established courts have permitted sec_482 to deny income and loss shifting that is sanctioned under another provision see eg 137_f2d_600 3d cir cert_denied 320_us_794 although this principle has only been used in the nonrecognition_transaction context eg sec_351 and sec_721 an argument can be made that the principle should apply to sec_1_302-2dollar_figure this is an approach that has been used by courts in analyzing whether to apply sec_482 to override the results that would otherwise be reached in cases involving nonrecognition provisions of the code in such cases courts have viewed the nonrecognition provisions of the code as involving a form of income distortion that has been specifically authorized by congress under this view the clear reflection prong of sec_482 should not be used to override a nonrecognition_provision since a failure clearly to reflect income is inherent in transactions that qualify for nonrecognition treatment for this reason use of sec_482 to override a nonrecognition_provision may be limited to those cases in which the court finds that the nonrecognition transactions in question are tainted by tax_evasion or avoidance purposes see eg 643_f2d_747 cl_ct on remand cl_ct aff’d without op 732_f2d_168 fed cir by analogy the tax_avoidance aspects of this transaction as discussed in this memorandum would support application of sec_482 principles to prevent or to override the basis_adjustment claimed by taxpayers under sec_1_302-2 other sections of the regulations specifically allow for sec_482 to work conjunctively with their provisions providing for special allocations see eg sec_1_704-1 tl-n-4871-00 we view the circumstances of this transaction to be such that use of sec_482 is fully justified in order to prevent allowing taxpayers to take full advantage of tax schemes permitted by literal terms of the code or in this case the regulations 856_f2d_855 7th cir sec_1_482-1 provides that an allocation under sec_482 may take the form of an increase or decrease in any relevant amount and authorizes the service to allocate any item or element affecting taxable_income including deductions and basis thus with respect to this transaction an allocation under sec_482 could disallow tp’s deduction of the shifted basis in tp’s computation of gain_or_loss on the sale of its fb stock and the service could allocate that basis back to fc see eg 556_f2d_889 8th cir sec_482 applied to disallow a charitable deduction by a parent_corporation and to reallocate the deduction to its subsidiary_corporation finally we note that use of sec_482 to reallocate basis would be unnecessary if the service is successful in establishing that no basis shift occurs with respect to the transaction because for example the transaction is a sham however as indicated above the broad principles of sec_482 under which the commissioner is given authority to make adjustments in the tax_attributes of related parties might be invoked to support other arguments against the claim that there is a basis shift with respect to the transaction for example the language of sec_1_302-2 that provides for a proper adjustment of the basis of the remaining stock could be viewed as intended to apply only where such an adjustment will result in a clear_reflection_of_income an adjustment would not be proper under this view if it were to result in an evasion of taxes or a failure clearly to reflect the income of parties who are related because of sec_318 ownership attribution b conclusion we consider sec_482 to be appropriate authority for the service to use in challenging the transaction there are three ways in which sec_482 could be used first sec_482 principles might be invoked to support the argument that the language of sec_1_302-2 providing for a proper adjustment of the basis of the remaining stock applies only where necessary to assure a clear_reflection_of_income second under the economic_substance or tax_evasion standard discussed above the service could argue as a back-stop position that the transaction should be recharacterized in accordance with its economic_substance finally assuming a court might find that sec_1_302-2 allows a basis shift as claimed by tp the service could argue as a back-stop position that sec_482 should be applied to clearly reflect tp’s income by tl-n-4871-00 disallowing tp’s deduction of the shifted basis in computing its gain_or_loss on prs’s sale of fb stock and to reallocate the shifted basis from tp back to fc issue whether the transaction may be disregarded in whole or in part under the economic_substance_doctrine the incidence of taxation depends on the substance of a transaction gregory v 69_f2d_809 2d cir aff’d 293_us_465 324_us_331 in evaluating the validity of a transaction courts typically attempt to determine first whether a transaction genuinely occurred or whether it was merely papered in order to generate unwarranted tax benefits transactions that are found to be factual shams are of course disregarded see eg malden knitting 42_tc_769 a transaction that is found to have genuinely occurred must be analyzed further to determine whether it possessed economic_substance because the sham in fact analysis is highly factual the discussion following the economic_substance analysis assumes that each of the steps of the transaction genuinely occurreddollar_figure a disregarding the transaction as a whole under the economic_substance_doctrine law generally an economic_substance analysis looks to the subjective business_purpose and the objective profit potential of the transaction see 81_tc_184 aff’d in relevant part 752_f2d_89 4th cir 157_f3d_231 pincite 3rd cir these two aspects of the economic_substance inquiry do not constitute a rigid two-step test but rather represent related factors both of which inform the analysis acm supra pincite various articulations of the subjective prong of the economic_substance analysis have been set forth by the courts see eg acm t c memo pincite whether the transaction is rationally related to a useful nontax purpose in light of the taxpayer’s economic situation and intentions acm f 3d pincite whether the transaction was intended to serve any useful non-tax purpose rice’s toyota world f 2d pincite whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction 861_f2d_494 7th cir judges can’t peer into we recommend that the facts of each case be evaluated to determine whether each step of the transaction actually occurred if not a sham-in-fact argument may be available tl-n-4871-00 people’s minds or ‘weigh’ motives rather the usual approach is to focus the analysis on whether any non-tax goals or functions were or plausibly could have been served by the action the common thread of these articulations however is whether the transaction had a business_purpose other than obtaining tax benefits like the subjective prong of the economic_substance analysis the phrasing of the objective test has varied among the different courts for example the tax_court in acm articulated the objective prong as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs t c m pincite the third circuit on appeal of the same case repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer’s financial condition before and after the transaction acm f 3d pincite under the fourth circuit’s expression of the objective prong in rice’s toyota world a transaction has no economic_substance where no reasonable possibility of profit exists f 2d pincite see also 90_tc_1054 transaction could not have resulted in economic profit cf 864_f2d_1214 5th cir objective analysis involved examination of the profit making potential while the specific articulation of the objective prong has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits to satisfy the objective aspects of the sham analysis see 843_f2d_351 9th cir central to this notion is that where the profit derived from the transaction is infinitesimally nominal and vastly insignificant when considered in comparison with the claimed tax_benefit the existence of a profit does not automatically preclude a finding that the transaction failed the objective prong of the economic_substance analysis see 94_tc_738 chernin v commissioner 89_tc_986 to the extent that only certain steps of the transaction are disregarded or recharacterized under the economic_substance_doctrine the substance of the remaining steps of the transaction should be analyzed before applying the applicable statutory provisions to determine the tax consequences associated with the remaining steps see eg 136_fsupp2d_762 s d ohio in re cm holdings 254_br_578 u s tax cas cch pbig_number d del finally to the extent a transaction is devoid of nontax substance courts have refused to recognize the tax consequences of the transactions including promoter fees and related expenses because they do not appreciably affect the taxpayer's beneficial_interest except to reduce his tax 364_us_361 accordingly to the extent that the transaction is a sham tl-n-4871-00 in substance in whole or in part any_tax benefits fees or expenses related thereto may be disallowed analysis additional facts should be developed before applying the objective and subjective tests of the economic_substance_doctrine discussed above to the transaction however based on the available facts it appears that the transaction failed the objective prong of the economic_substance_doctrine in the present situation tp had an unrelated capital_gain of approximately dollar_figurea on date preparer sent tp through prs a letter describing the steps tp should take to acquire a highly leveraged position in the shares of fb utilizing promoter as the investment_advisor through participation in this program tp was able to sell its fb option to acquire v bearer_shares of fb stock as well as its t bearer_shares of fb stock for a purported substantial tax loss of approximately dollar_figureuu the close relationship between the original tax gain of dollar_figurea and the total purported losses both claimed and built-in suggest that tp did not enter into this transaction for a business_purpose as the 10th circuit has recognized correlation of losses to tax needs coupled with a general indifference to or absence of economic profits may reflect a lack of economic_substance 243_f3d_1212 10th cir citing 89_tc_849 generally the transaction in whole or in part appears to fail the subjective economic_substance prong because there does not seem to have been any useful non-tax purpose for entering into the transaction or certain steps thereto eg tp’s acquisition of fc warrants fc’s leveraged acquisition of fb stock with an equity collar and tp’s acquisition of out-of-the-money options to purchase fb stock and contribution of those options to prs similarly the transaction appears to fail the objective economic_substance prong because tp’s profit potential with respect to the transaction in whole or in part is insignificant compared to the anticipated losses claimed by tp in connection with the transaction or certain steps thereto eg prs’s acquisition of fc warrants fc’s leveraged acquisition of fb stock with an equity collar and tp’s acquisition of out-of-the-money options to purchase fb stock and contribution of those options to prs moreover there does not seem to have been any practical economic effects of the transaction in whole or in part other than the creation of a tax loss for tp thus based on the facts developed to date the transaction may be viewed as a sham in substance in whole or in part and to the extent the transaction is a sham in substance any_tax benefits fees or expenses related thereto may be disallowed tl-n-4871-00 b applying the sham entity doctrine to disregard the existence of fc as an entity separate from its owner law another application of the economic_substance_doctrine is the sham entity doctrine the sham entity doctrine may apply to variations of the transaction that have been marketed to disregard fc and treat fp or tp to the extent that tp is treated as the owner of fc under the substance over form analysis discussed above as engaging in the activities purportedly carried on by fc the determination of whether an organization is an entity separate from its owners for federal_income_tax purposes is a matter of federal tax law and does not depend upon whether the organization is recognized as an entity under local law sec_301_7701-1 of the procedure and administration regulations a corporate entity formed under local law is recognized as an entity for federal_income_tax purposes if its purpose is the equivalent of business activity or the corporation conducts business activities see 319_us_436 courts have understood the reference to the term business activity in moline to exclude an activity whose sole purpose is tax_avoidance see 201_f3d_505 d c cir analysis the facts demonstrate that fc and fp were formed for the sole purpose of engaging in the transaction and that the only day-to-day activities of fc and fp were likely to have been limited to those that related to the transaction for example the engagement letter suggests that the intended purpose of the dollar_figureo that prs paid under the warrant agreement would be used to pay fees and other expenses to fb promoter legal counsel and preparer in consideration for services rendered in structuring facilitating and executing the program and that tp and prs would be personally liable if such fees and expenses exceeded the warrant price other than helping tp generate a tax loss which is a benefit personal to tp we have been unable to identify any useful non-tax purpose for forming fc or for fc’s participation in the leveraged acquisition of fb stock and or the transaction moreover contrary to the normal case of a shareholder relationship with a corporation fp had no real claim on fc’s equity if fp could not participate in the appreciation to fc’s assets therefore we have not identified any useful non-tax purpose for forming fc and or fp or for fc’s participation in the leveraged acquisition of fb stock and or the redemption of such stock the sham entity doctrine may apply to disregard the existence of fc and or fp as an entity separate tl-n-4871-00 from its ownerdollar_figure see asa investerings partnership v commissioner tcmemo_1998_305 if fc is disregarded as an entity separate from its owner the tax consequences of the remaining steps of the transaction will depend upon whether tp instead of fp is the owner of fc under the substance over form analysis discussed in issue if fp is the owner of the fc stock then the attribution_rules of sec_318 would not apply to treat the fb stock and options owned by prs as owned by fp thus the tax consequences would be as follows i the redemption would be characterized as a sale_or_exchange under sec_302 to which fp would recover its basis ii the basis shifting rule under sec_1_302-2 could not apply and iii depending upon the fair_market_value of the fb stock and out-of-the-money options on the date tp subsequently disposes of such stock and options tp could recognize gain again tp would neither realize nor recognize the claimed loss on the transaction alternatively if tp is the owner of the stock of fc then tp not fc or fp entered into the highly leveraged acquisition transaction with fb to acquire the fb stock and prs’s fb stock was redeemed by fb under the analysis described above the tax consequences of the redemption and sale of prs’s fb stock and options may be viewed as a sale_or_exchange under sec_302 to which gain_or_loss applies again tp would neither realize nor recognize the claimed loss on the transaction case development hazards and other considerations also we believe that fc may have been formed as a conduit for the payment of fees to promoter and accommodating parties to the transaction whose sole design appears to have been to allow tp to avoid federal_income_tax for example all of the fees associated with the transaction appear to have been paid from the amounts paid_by tp to acquire the fc warrants tl-n-4871-00 please call this office if you have any further questions by associate chief_counsel corporate lewis k brickates senior technician reviewer branch
